NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           MAR 17 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

RAJIV BATRA,                                      No. 12-73517

               Petitioner,                        Agency No. A089-669-042

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Rajiv Batra, a native and citizen of India, petitions for review of the Board of

Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We grant

the petition for review and we remand.

      The agency denied asylum and withholding of removal because it found

Batra failed to establish that an imputed political opinion or other protected ground

was or would be at least one central reason for harm he suffered or fears.

Substantial evidence, however, does not support the agency’s nexus determination

because the evidence compels the conclusion that at least one central reason for the

physical abuse to which Batra was subjected by Indian police was an imputed

political opinion. See Singh v. Holder, 764 F.3d 1153, 1159-62 (9th Cir. 2014);

see also Hu v. Holder, 652 F.3d 1011, 1018-20 (9th Cir. 2011) (record compelled

the conclusion that petitioner established one central reason for persecution was a

protected ground).

      Finally, in denying Batra’s CAT claim, the agency did not consider that

Batra was detained for five days and severely beaten by police after relocating

from Punjab to Delhi. See Eneh v. Holder, 601 F.3d 943, 948-49 (9th Cir. 2010)

(agency erred by failing to analyze potentially dispositive evidence).

      Thus, we grant the petition as to Batra’s asylum, withholding of removal,

and CAT claims, and remand for further proceedings consistent with this

                                          2                                    12-73517
disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                        3                                  12-73517